Case 2:09-bk-26198-BR Doc 52-5 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                  Exhibit Exhibit 5 - ROA 09U15988 Page 1 of 7




                        RJN - Exhibit 5 - Page 1 of 7
Case 2:09-bk-26198-BR Doc 52-5 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                  Exhibit Exhibit 5 - ROA 09U15988 Page 2 of 7




                        RJN - Exhibit 5 - Page 2 of 7
Case 2:09-bk-26198-BR Doc 52-5 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                  Exhibit Exhibit 5 - ROA 09U15988 Page 3 of 7




                        RJN - Exhibit 5 - Page 3 of 7
Case 2:09-bk-26198-BR Doc 52-5 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                  Exhibit Exhibit 5 - ROA 09U15988 Page 4 of 7




                        RJN - Exhibit 5 - Page 4 of 7
Case 2:09-bk-26198-BR Doc 52-5 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                  Exhibit Exhibit 5 - ROA 09U15988 Page 5 of 7




                        RJN - Exhibit 5 - Page 5 of 7
Case 2:09-bk-26198-BR Doc 52-5 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                  Exhibit Exhibit 5 - ROA 09U15988 Page 6 of 7




                        RJN - Exhibit 5 - Page 6 of 7
Case 2:09-bk-26198-BR Doc 52-5 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                  Exhibit Exhibit 5 - ROA 09U15988 Page 7 of 7




                        RJN - Exhibit 5 - Page 7 of 7
